Per Curiam. We have considered all the questions made on this appeal and are of opinion that the decree of the court below must be affirmed. The contract for the sale of the lot contemplated the erection of a dwelling upon it, and appellants knew that one was being erected and advanced to the vendee money to be used in its completion. The vendee had the possession of the lot under the contract and the contract was not on record. Appellee performed his contract in good faith, and when appellants forfeited the contract of sale and took possession, the lot was permanently improved by the labor and material of appellee laid out upon it, and for which he had not been paid. The vendee had such an interest in the lot at the time appellee’s labor and material wore put upon it, as will support the lien of the mechanic who did the work and furnished the materials. We regard this case as not distinguishable in principle from that of Donaldson v. Holmes, 23 Ill. 85. If appellants’ counsel is correct in the argument that said case rests wholly on estoppel growing out of the fact that the president of the vendor company drew the building contract between the vendee of the lot and the builder, then we think that the circumstances here constitute quite as strong a ground for estoppel as those shown in that case, if not a much stronger ground. The deéree there was for the sale of the entire interest in the lot and building and the payment of the mechanic in full out of the proceeds, and it was affirmed by the Supreme Court. The decree appealed from is to the same effect, and we deem it just. Therefore the decree will be affirmed. Deoree affirmed.